              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

               Plaintiff,

        v.                                                  Civil Action No.

 TOMER FEINGOLD and                                         JURY TRIAL DEMANDED
 DOV MALNIK,


               Defendants,

 and

 ADAMAS HEALTHCARE FUND,
 AMISERVICE DEVELOPMENT LIMITED,
 AMPLE VANTAGE TRADING LIMITED,
 BRAVO BUSINESS LIMITED,KURAY
 INVESTMENTS LIMITED, MIGNON GROUP
 LIMITED, UPBEAT WORLDWIDE
 INVESTMENTS LIMITED,

               Relief Defendants.



                                           COMPLAINT

       Plaintiff United States Securities and Exchange Commission ("the Commission") alleges

 as follows against Defendants Tomer Feingold ("Feingold") and Dov Malnik ("Malnik"), along

 with Relief Defendants Adamas Healthcare Fund ("Adamas"), Amiservice Development Limited

("Amiservice"), Ample Vantage Trading Limited ("Ample Vantage"), Bravo Business Limited

("Bravo Business"), Kuray Investments Limited ("Kuray Investments"), Mignon Group Limited

("Mignon Group"), and Upbeat Worldwide Investments Limited ("Upbeat Worldwide"):

                                 SUMMARY OF THE ACTION

        1.     From in or about 2013 through in or about at least 2015, Feingold and Malnik

participated in an international insider trading scheme that netted them millions in illicit profits.
                Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 2 of 20



The scheme involved tips that originated from Benjamin Taylor ("Taylor") and Darina Windsor

("Windsor"), two investment bankers working in London (the "Taylor-Windsor Tipping

Scheme").1

        2.       In the Taylor-Windsor Tipping Scheme, Taylor directly or indirectly provided to a

trader based in Switzerland ("Trader A")material nonpublic information about impending

corporate transactions advised by both Taylor's employer, Investment Bank 1, and his girlfriend

 Windsor's employer, Investment Bank 2. Trader A used this information to place illegal trades

and,in turn, tipped others, including Feingold and Malnik, who also placed illegal trades.

        3.       Using the information that Trader A obtained from Taylor and Windsor, Feingold

and Malnik generated more than $4 million in illicit profits trading the securities of at least seven

different companies, both through their individual trading accounts and through brokerage

accounts in the names ofthe Relief Defendants that were controlled at all times relevant to this

Complaint by Feingold and/or Malnik.

        4.       In exchange for Trader A sharing tips ofinside information, Feingold and Malnik

provided Trader A with a share ofthe trading profits that they made from trading on inside

information in the Taylor-Windsor Tipping Scheme. Feingold and Malnik understood from

Trader A that the material nonpublic information for which they were paying Trader A emanated

from insiders at investment banks.

        5.       By knowingly or recklessly engaging in the conduct described in this Complaint,

Defendants violated, and unless restrained and enjoined will continue to violate, Sections 10(b)

and 14(e)ofthe Securities Exchange Act of 1934("Exchange Act")[15 U.S.C. §§ 78j(b),


1 The Commission has filed a complaint against Taylor and Windsor in the Southern District of New York, alleging
that the defendants' conduct, described above as the "Taylor-Windsor Tipping Scheme," violated Section 10(b)of
the Exchange Act and Rule l Ob-5 thereunder, and Section 14(e) ofthe Exchange Act and Rule 14e-3 thereunder.
See Complaint,SEC v. Taylor, Windsor, and El-Khouri, 19-cv-09744(LAP)(filed October 22, 2019)(ECF No. 3).



                                                        2
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 3 of 20



78n(e)] and Rules lOb-5 and 14e-3 thereunder [17 C.F.R. §§ 240.1Ob-5, 240.14e-3].

                    NATURE OF PROCEEDING AND RELIEF SOUGHT

       6.      The Commission brings this action under Section 21(d) of the Exchange Act[15

U.S.C. § 78u(d)]. The Commission seeks permanent injunctions against the Defendants, to

enjoin theirs from engaging in the transactions, acts, practices, and courses of business alleged in

this Complaint; disgorgement by the Defendants and the Relief Defendants of profits realized

within the five-year statute of limitations from the unlawful insider trading set forth herein, along

with prejudgment interest; and civil monetary penalties pursuant to Section 21 A of the Exchange

Act [15 U.S.C. § 78u-1], and for such other relief as the Court may deem just and appropriate.

                                 JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action under Sections 21(d), 21(e), 21 A, and

27 of the Exchange Act[15 U.S.C. §§ 78u(d), 78u(e), 78u-1, and 78aa]. Certain of the acts,

practices, transactions, and courses of business constituting the violations made use of a means

or instrumentality of interstate commerce, or of the snails, and/or of the facilities of national

securities exchanges.

       8.       Venue in this District is proper under Section 27 of the Exchange Act [15 U.S.C.

§ 78aa], because certain of the acts, practices, transactions, and courses of business constituting

the violations alleged in this Complaint occurred in the Southern District of New York.

                                       THE DEFENDANTS

       9.      Feingold, age 40, is an Israeli citizen who resides in Geneva, Switzerland.

Feingold attended college in the United States in or about 2003.

        10.     Malnik, age 42, is an Israeli citizen who resides in Geneva, Switzerland. Malnik

previously resided in New York, New York, and now works for a hedge fund in Geneva. Malnik
               Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 4 of 20



 received his undergraduate degree in finance and international business in 2002 from a university

 in the United States.

        1 1.    In or about 2015, Malnik and Feingold filed a breach of contract case in New

 York state court that was later removed to the Southern District of New York. See Notice of

 Removal, Malnik and Feifzgold v. Muddy Waters, LLC, et. al., 15-cv-00754(LTS)(S.D.N.Y.)

(filed Feb. 2, 2015).

        12.     In their lawsuit, Malnik and Feingold alleged that the defendants breached oral

 promises made, inter alia, during "a series of meetings" with Malnik and Feingold held in

 connection with a research firm that Malnik and Feingold allegedly co-founded,"including in

 New York, New York[.]" See Summons, Malnik and Feingold v. Muddy Waters, LLC, et. al.,

 Index No. 652948/2014, New York Sup. Ct.,(dated Sept. 26, 2014).

                             OTHER RELEVANT INDIVIDUALS

        13.     Taylor, age 36, resides in France. Between approximately February 2010 and

 May 2014, Taylor worked in the London office of Investment Bank 1, whose global headquarters

 are in New York City. Taylor worked for other investment banks before and after his

employment with Investment Bank 1.

        14.     Windsor, age 32, is a native of Thailand who resided in London from

approximately 2010 to 2016 and currently resides in Thailand. Windsor worked at Investment

Bank 1, where she met Taylor, from July 2010 through September 2012. From September 2012

through January 2016, Windsor worked as an investment banker at the London office of

 Investment Bank 2, whose global headquarters are in New York City.

        15.     Trader A, age 49, is a Switzerland-based securities trader who obtained material

non-public information misappropriated by Taylor and Windsor, and, as described in greater




                                                 D
                Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 5 of 20



detail herein, traded on that inside information and tipped it to Feingold and Malnik, among

others.

                                   RELIEF DEFENDANTS

          16.   Adamas Healthcare Fund is a hedge fund incorporated in the Cayman Islands,

with offices in Geneva, Switzerland. The Adamas Healthcare Fund purportedly focuses its

investments in publicly traded biotechnology and pharmaceutical companies. At all times

relevant to this Complaint, the Adamas Healthcare Fund was controlled by Malnik and Feingold.

          17.   Amiservice Development Limited is incorporated in the British Virgin Islands

and headquartered in Hong Kong. At all times relevant to this Complaint, Amiservice

Development Limited and all brokerage accounts held in its name were controlled by Malnik.

          18.   Ample Vantage Trading Limited is incorporated in the British Virgin Islands

and headquartered in Hong Kong. At all times relevant to this Complaint, Ample Vantage

Trading Limited and all brokerage accounts held in its name were controlled by Malnik.

          19.   Bravo Business Limited is incorporated in the British Virgin Islands and

headquartered in,Hong Kong. At all times relevant to this Complaint, Bravo Business Limited

and all brokerage accounts held in its name were controlled by Feingold.

          20.   Kuray Investments Limited is incorporated in the British Virgin Islands and

headquartered in Geneva, Switzerland. At all times relevant to this Complaint, Kuray

Investments Limited and all brokerage accounts held in its name were controlled by Malnik.

          21.   Mignon Group Limited is incorporated in the British Virgin Islands and

headquartered in Cyprus. At all times relevant to this Complaint, Mignon Group Limited and all

brokerage accounts held in its name were controlled by Malnik.

          22.   Upbeat Worldwide Investments Limited is incorporated in the British Virgin

Islands and headquartered in Hong Kong. At all times relevant to this Complaint, Upbeat
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 6 of 20



Worldwide Investments Limited and all brokerage accounts held in its name were controlled by

Feingold.

                              TYPES OF SECURITIES TRADED

       23.     In connection with the Taylor-Windsor Tipping Scheme, Trader A,Feingold, and

Malnik established "long" positions in companies that were targeted for acquisition by

purchasing shares ofcommon stock, options, and contracts-for-difference.

       24.     Acontract-for-difference("CFD")is an agreement between two parties to

exchange the difference in value of an underlying stock between the time the contract is opened

and the time at which it is closed. If the share price ofthe underlying stock increases, the seller

pays the difference to the buyer; however, ifthe share price declines, the buyer must pay the

seller. A CFD thus mirrors the movement and pricing of its underlying stock on a dollar-for-

dollar basis, such that any fluctuation in the market price ofthe underlying security is reflected in

the unrealized gain or loss ofthe CFD position. The purchase and sale prices of CFDs are

identical to the prices quoted for the shares on the public exchange on which the underlying

common stock is listed.

       25.     An equity CFD purchaser typically initiates a long position in the same manner in

which he or she would purchase common stock, by submitting an order with a CFD provider to

buy a certain number of CFDs in a particular stock. The provider ordinarily purchases the

corresponding number of the underlying shares to hedge its position and writes the CFDs to the

client at the same price.

       26.     As set forth below, Trader A,Feingold, and Malnik purchased CFDs in U.S.

companies through foreign brokerage firms. These firms hedged their exposure by purchasing

shares of the underlying companies on U.S. exchanges through domestic brokerage firms, or




                                                  3
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 7 of 20



purchasing CFDs through other foreign brokerage firms, which in turn purchased the shares of

the underlying companies on U.S. exchanges through domestic brokerage firms.

                                 FACTUAL ALLEGATIONS

       A.      Feingold's and Malnik's Relationship with Trader A

       27.     Feingold and Trader A have known each other since at least the summer of 2013,

when they met while vacationing in Greece. After discussing the prospect of working together to

trade on inside information, Feingold suggested that Trader A meet his business partner, Malnik,

who might also want to participate in the scheme.

       28.     Shortly thereafter, upon returning to Switzerland from Greece, Trader A contacted

Malnik and the two discussed the insider trading scheme at a meeting in Geneva. At that time,

Trader A and Malnik agreed only to communicate through "safe" methods that would be difficult

to detect—specifically, by talking in person, by using pre-paid "burner" telephones, or through

secure application-based communications on mobile phones.

       29.     As alleged in more detail below, beginning in at least the summer of 2013, Trader

A began to provide illegal insider trading tips to Feingold and Malnik in exchange for a share of

the profits that Feingold and Malnik generated trading on these tips.

       30.     Feingold and Malnik paid Trader A for the illicit inside information in a variety of

ways. At an early meeting in 2013, Malnik met Trader A in Geneva, and provided Trader A

with a bag filled with cash. On another occasion in or about 2014, Malnik purchased a luxury

watch from a watch dealer in Los Angeles, California, and he later gave it to Trader A in

exchange for the insider tips.

       31.     Feingold and Malnik also paid Trader A by transferring money from entities they

controlled into a Swiss bank account controlled by an associate of Trader A ("Trader A

Associate"), in order to conceal the purpose and real parties involved in the payments. The
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 8 of 20



Trader A Associate in turn transferred the funds to an account controlled by Trader A or

otherwise funneled the money to or for the benefit of Trader A. From in or about 2013 through

in or about at least 2015, entities controlled by Feingold and Malnik transferred millions of

dollars to the Swiss bank account controlled by the Trader A Associate, who provided Feingold

and Malnik with fake invoices, falsely stating that the payments were for unspecified "consulting

services."

       B.      Overview of the Taylor-Windsor Tipping Scheme

       32.     From in or about 2013 through in or about at least 2015, Feingold and Malnik

participated in the Taylor-Windsor Tipping Scheme, wherein Taylor and Windsor provided

Trader A with material nonpublic information about publicly traded companies, and Trader A

tipped Feingold and Malnik with that information.

       33.     Trader A received material non-public information directly or indirectly from

Taylor and/or Windsor, who misappropriated the information from their employers, Investment

Banks 1 and 2. Trader A,Feingold, and Malnik used the material non-public information from

Taylor and/or Windsor to execute profitable trades in advance ofmarket-moving corporate news.

       34.     In connection with their employment at the respective banks, both Taylor and

Windsor were subject to specific policies and procedures aimed at ensuring the confidentiality of

nonpublic information and prohibiting the misuse of such information for personal gain through

securities trading or other means. Taylor and Windsor repeatedly violated these policies.

       35.     Taylor and Windsor participated in this insider trading scheme because they

expected to receive a share ofthe trading profits. Indeed, in February or March 2013, shortly

after the scheme began, Windsor created an excel file, entitled Popsy (her pet name for Taylor),

that detailed how the profit would be split from an expected investment:
               Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 9 of 20



                        USD                                G BP
         A mount            2,000000
                                ZO.O%

         Profit               400,000
         Swiss                200000                 SO%
         Mine                 100000                 SO%     66,667              1.5
                                                     100                          SO
         N ote                     1000                       1,333



        36.      Among other things, the spreadsheet calculates the amount of specific US and

British currency, in denominations of hundred dollar bills and 50 pound notes respectively,

required to make the requisite cash payment of Windsor's share ofthe trading proceeds.

        37.      Taylor and Windsor in fact received substantial cash payments and other benefits

(such as watches, clothing, other luxury items, and travel) in exchange for directly or indirectly

 providing the insider trading tips to Trader A.

        38.      Feingold and Malnik knew that Trader A was paying insiders to obtain the

 material non-public information that he tipped to Feingold and Malnik to trade profitably in U.S.

securities.

        39.      Based on the material nonpublic information that Taylor and Windsor directly or

 indirectly provided, Trader A, Feingold, and Malnik generated substantial profits purchasing the

 securities ofU.S.-traded companies that had been targeted for acquisition in advance of such

 inside information being disclosed to the public.

        C.       Feingold, Malnik, and Trader A Trade on Tips of Inside Information About
                 Deals Advised by Investment Bank 2

        40.      On multiple occasions from in or about 2013 through in or about at least 2015,

 Taylor directly or indirectly tipped to Trader A material nonpublic information that he obtained

 from Windsor, who misappropriated the information from Investment Bank 2. Trader A then

 tipped that material nonpublic information to Feingold and Malnik.
             Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 10 of 20



               Pharmacyclics

       41.     For example, with Windsor's knowledge and consent, Taylor directly or indirectly

tipped material nonpublic information misappropriated from Investment Bank 2 to Trader A,

who further tipped Feingold and Malnik, regarding the March 4, 2015 announcement that

AbbVie, Inc. had agreed to acquire Pharmacyclics, Inc.("Pharmacyclics"). Pharmacyclics was a

biopharmaceutical company headquartered in California that traded on the NASDAQ under the

ticker symbol PCYC.

       42.     On February 19, 2015, Windsor—who was not staffed on the deal team at

Investment Bank 2 regarding the Phannacyclics acquisition-obtained access to an Investment

Bank 2 presentation concerning the nonpublic merger discussions between Phannacyclics and

three potential acquirors. The confidential document indicated that the three companies were

actively engaged in due diligence and were working to provide an indication of interest in

acquiring Phannacyclics by March 3, 2015.

       43.     On or before March 4, 2015, Windsor and Taylor directly or indirectly tipped

Trader A, who in turn tipped Feingold and Malnik, with material non-public information

regarding the potential acquisition of Pharmacyclics.

       44.     On March 4, 2015, Trader A, on the basis of tips originating from Windsor,

purchased 160,000 Phannacyclics CFDs through two overseas trading accounts, and 500

Pharmacyclics call options through aU.S.-based trading account.

       45.     Also, on March 4, 2015, Feingold, on the basis of tips originating from Windsor,

purchased 6,000 shares of Pharmacyclics through a brokerage account in the name of Bravo

Business (the ``Bravo Business Account"), and purchased an additional 5,000 shares through a

brokerage account in the name of Upbeat Worldwide (the '`Upbeat Worldwide Account")




                                                10
             Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 11 of 20



Feingold also purchased an additional 3,500 shares of Pharmacyclics the same day through his

personal brokerage account(the "Feingold Account")

       46.     Also on March 4,2015, Malnik, on the basis of tips originating from Windsor,

purchased 1,200 shares of Pharmacyclics through a brokerage account in the name of Kuray

Investments(the "Kuray Investments Account"), and purchased an additional 5,700 shares

through a brokerage account in the name of Mignon Group (the "Mignon Group Account")

       47.     On March 4, 2015, after the markets closed, Pharmacyclics and AbbVie

announced that they had reached a merger agreement, whereby AbbVie would acquire all of the

shares of Pharmacyclics for $261.25 per share. By the time the markets closed the following

day, March 5, 2015, Pharmacyclics' share price had risen to $254.22, reflecting an increase of

10% from the prior day's closing price of $230.48.

       48.     Beginning on March 5, 2015, Trader A,Feingold, and Malnik all liquidated their

positions in Pharmacyclics.

       49.     As a result of his trading on inside information, Feingold realized approximately

$350,000 in illicit trading profits in Pharmacyclics.

       50.     As a result of his trading on inside information, Malnik realized approximately

$160,000 in illicit trading profits in Pharmacyclics.

       51.     As a result of his trading on inside information, Trader A realized approximately

$6,125,677 in illicit trading profits in Pharmacyclics.

               Omnicare

       52.     Similarly, in May 2015, Feingold and Malnik traded timely and profitably in

securities of Omnicare, Inc.("Omnicare") based on Trader A's tips of material non-public

information originating from Windsor and Taylor concerning the impending acquisition of




                                                 11
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 12 of 20



Omnicare. Omnicare was aU.S.-based healthcare company that traded on the NYSE under the

ticker symbol OCR.

       53.     In or about February 2015, Omnicare formally engaged Investment Bank Z as a

financial advisor to the Board of Directors in connection with a review of strategic alternatives.

Representatives of Investment Bank 2 then met with potential buyers over the following months.

       54.     On several occasions, beginning on or about March 25, 2015, Windsor accessed

electronic files maintained by Investment Bank 2, which included a presentation to the Omnicare

Board of Directors that included a discussion of the strategic rationale and potential synergies of

each potential buyer. Windsor was not staffed on the deal team at Investment Bank 2 related to

the potential sale of Omnicare. On April 13, 2015, Windsor accessed a draft slide deck prepared

by Investment Bank 2 in connection with the firm's ongoing services as a financial adviser to

Omnicare.

       55.     From April 18, 2015 through April 28, 2015, Omnicare negotiated and executed

non-disclosure agreements with five parties, including CVS Health Corp.("CVS"). Meanwhile,

Windsor continued to access the electronic project folder for Omnicare's strategic review at

Investment Bank 2.

        56.    On April 22, 2015, a news article reported that Omnicare was exploring a sale of

the company and was working with financial advisers. The April 22, 2015 news article did not

provide information about the potential sale price, and the company did not confirm that it was

considering a potential sale.

        57.    On or before April 29, 2015, Windsor and Taylor tipped Trader A, who further

tipped Feingold and Malnik with material non-public information regarding the potential

acquisition of Omnicare.




                                                 12
             Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 13 of 20



       58.     On April 29, 2015, Malnik, on the basis oftips of inside information originating

from Windsor, began building a position in Omnicare, purchasing 2,300 shares that day through

the Kuray Investments Account.

       59.     On May 8, 2015, the Omnicare Board convened to discuss the strategic

alternatives review process to date; Investment Bank 2 participated in the meeting and provided

the Board with an update regarding the process. The Board also discussed the media coverage of

the process, and Omnicare's outside counsel led a discussion in the importance of exercising care

to maintain the confidentiality ofinformation relating to the strategic alternatives review process.

       60.     On May 8, 2015, Trader A began purchasing securities of Omnicare on the basis

oftips originating from Windsor, buying 10,000 Omnicare CFDs through an account based in

Singapore. Trader A continued to build a position in Omnicare in the following days, buying a

total of65,000 Omnicare CFDs between May 11 and May 15, 2015.

       61.     On May 20, 2015, the Omnicare Board convened ameeting—with representatives

of Investment Bank 2 in attendance—and voted to approve the proposed merger with CVS.

       62.     On May 20, 2015, on the basis of tips originating from Windsor, Trader A added

172,604 CFDs to his Omnicare position in his Singapore account. Trader A also purchased

additional Omnicare equities and options through a US-based brokerage account.

       63.     Also on May 20, 2015, Malnik, through the Mignon Group Account, bought a

total of 23,980 shares of Omnicare on the basis of tips originating from Windsor.

       64.     Also on May 20, 2015, Malnik and/or Feingold, through an account associated

with the Adamas Healthcare Fund ("Adamas Account"), bought a total of 27,795 shares of

Omnicare on the basis of tips originating from Windsor.

       65.     Also on May 20, 2015, Feingold, through the Upbeat Worldwide Account, bought

a total of 32,795 shares of Omnicare on the basis oftips originating from Windsor.


                                                 13
             Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 14 of 20



       66.    On May 20, 2015, after the U.S. markets closed, at approximately 5:59 pm,the

news media reported that CVS was in advanced talks to acquire Omnicare. The share price for

Omnicare climbed immediately in the wake ofthe article, increasing 2.5 percent in after-hours

trading. On May 21,2015, before the U.S. markets opened, Omnicare and CVS issued a joint

press release, announcing the execution ofthe merger agreement.

       67.     Beginning on May 21,2015, Malnik liquidated his Omnicare position in the

Kuray Investments Account, realizing profits of approximately $20,875. Malnik also liquidated

his Omnicare position in the Mignon Group Account, realizing profits of approximately $53,574.

       68.    In total, Malnik realized profits totaling approximately $74,449 on trading on

inside information about the Omnicare acquisition.

       69.    Beginning on May 21, 2015, Malnik and/or Feingold liquidated the Omnicare

position in the Adamas Account, realizing profits of approximately $38,206.

       70.    On May 22,2015, Feingold liquidated his Omnicare position in the Upbeat

Worldwide Account, realizing profits of approximately $52,047.

       71.    In total, Trader A realized approximately $1.1 million in illicit profits from

trading Omnicare.

       72.     While in possession of and based on material nonpublic information Windsor

misappropriated from Investment Bank 2 and that Windsor and/or Taylor tipped to Trader A,

Feingold and Malnik placed additional timely and profitable trades in the following U.S.-traded

securities, as summarized in the chart below:

       Com an /Ticker                   Announcement/News                              Profits
 InterMune("ITMN")            Before the market opened on August 25,    In total, Malnik and Feingold
                              2014,ITMN announced that it had entered   realized $1,226,730 from trading in
                              into an agreement to merge with Roche     ITMN in August 2014, as follows:
                              Holdings at a price of$74 per share.
                                                                        Malnik(individual account):
                                                                        $123,814 profits




                                                 14
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 15 of 20



       Com an /Ticker                    Announcement/News                               Profits
                                                                             Mignon Group, Ltd.(controlled by
                                                                             Malnik): $193,053 profits

                                                                             Upbeat Worldwide (controlled by
                                                                             Feingold): $909,862 profits

Avanir Pharmaceuticals, Inc.   On December 2, 2014, AVNR announced           In total, Malnik and Feingold
("AVNR")                       that it had agreed to be acquired by Otsuka   realized $724,876 in profits from
                               Holdings Co., Ltd. for $17 per share          trading in advance of the
                               pursuant to a tender offer.                   12/2/2014 announcement.

                                                                             Malnik (individual account):
                                                                             $166,207 profits

                                                                             Kuray Investments (controlled by
                                                                             Malnik): $90,671 profits

                                                                             Ample Vantage (controlled by
                                                                             Malnik): $71,981 profits

                                                                             Amiservice (controlled by
                          `                                                  Malnik): $110,040 profits

                                                                             Mignon Group Ltd.(controlled by
                                                                             Malnik): $223,647 profits

                                                                             Bravo Business (controlled by
                                                                             Feingold): $62,328 profits

Hyperion Therapeutics, Inc.    On March 30, 2015, before the U.S.            In total, Malnik and Feingold
("HPTX")                       markets opened, HPTX announced that it        realized $1,019,427 in profits from
                               agreed to be acquired by Horizon Pharma       trading in advance ofthe
                               plc for $46.00 per shaze.                     3/30/2015 announcement.

                                                                             Malnik (individual account):
                                                                             $57,565 profits

                                                                             Kuray Investments (controlled by
                                                                             Malnik): $304,273 profits

                                                                             Adamas(controlled by Malnik
                                                                             and/or Feingold): $126,346 profits

                                                                             Amiservice (controlled by
                                                                             Malnik): $121,762 profits

                                                                             Mignon Group, Ltd.(controlled by
                                                                             Malnik): $213,678 profits

                                                                             Bravo Business (controlled by
                                                                             Feingold): $178,894 profits

                                                                             Feingold (individual account):
                                                                             $21,573 profits




                                                    15
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 16 of 20



       Com an /Ticker                   Announcement/News                               Profits
                                                                           Upbeat Worldwide (controlled by
                                                                           Feingold): $95,336 profits

 Receptos, Inc.("RCPT")       On the afternoon of April 1, 2015, a media   In total, Malnik and Feingold
                              outlet reported that RCPT was considering    generated $563,974 in profits
                              offers to be acquired.                       trading in advance ofthe 4/1/15
                                                                           news.

                                                                           Malnik (individual account):
                                                                           $22,120 profits

                                                                           Kuray Investments(controlled by
                                                                           Malnik): $34,347 profits

                                                                           Ample Vantage (controlled by
                                                                           Malnik): $43,532 profits

                                                                           Aniiservice (controlled by
                                                                           Malnik): $94,983 profits

                                                                           Adamas (controlled by Malnik
                                                                           and/or Feingold): $99,150 profits

                                                                           Mignon Group, Ltd.(controlled by
                                                                           Malnik): $93,663 profits

                                                                           Bravo Business(controlled by
                                                                           Feingold): $78,319 profits

                                                                           Upbeat Worldwide (controlled by
                                                                           Feingold): $97,859 profits

 Thoratec Corporation         On July 22, 2015,THOR announced that it      In total, Malnik and Feingold
("THOR")                      had agreed to be acquired by St. Jude        realized $527,028 in profits from
                              Medical Inc.                                 trading in advance ofthe
                                                                           7/22/2015 announcement.

                                                                           Kuray Investments(controlled by
                                                                           Malnik):
                                                                           $73,095 profits

                                                                           Adamas(controlled by Malnik
                                                                           andlor Feingold): $453,933 profits



       73.      Each ofthe above-referenced bids for Avanir Pharmaceuticals, Hyperion

Therapeutics, and Pharmacyclics contemplated an acquisition through means ofa tender offer.

       74.      At the time Windsor and/or Taylor tipped Trader A,and Trader A further tipped

Feingold and Malnik,regarding these tender offers, a substantial step or steps to commence each




                                                  16
                Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 17 of 20



ofthe offers—including(depending on the specifics of the tender offer) negotiations, board

meetings, the arrangement of financing, the hiring of advisors, and/or proposals—had been

taken.

         75.      All of Feingold and Malnik's trades on inside information in Pharmacyclics,

Hyperion Therapeutics, Receptos, Omnicare, and Thoratec as part ofthe Taylor-Windsor

Tipping Scheme were made, and all illicit profits were realized, within the five-year statute of

limitations applicable to claims brought under the Exchange Act.

                                    FIRST CLAIM FOR RELIEF
               Violations ofSection 10(b) ofthe Exchange Act and Rule IOb-S The~~eundeY

         76.      The Commission re-alleges and incorporates by reference Paragraphs 1 through

75 above as if they were fully set forth herein.

         77.      Feingold and Malnik traded securities while in possession, and on the basis, of

material nonpublic information about the deals advised by Investment Bank 2 and provided by

Trader A,including but not limited to Intermune, Avanir, Pharmacyclics, Hyperion, Omnicare,

Receptos, and Thoratec. In each such instance, Feingold and Malnik knew or recklessly

disregarded that the information provided was material and nonpublic. Feingold and Malnik also

knew, recklessly disregarded, should have known, or consciously avoided knowing that such

material nonpublic information had been conveyed to and/or obtained by Trader A in breach of a

duty or obligation arising from a similar relationship of trust or confidence.

         78.      By engaging in the conduct described above, Feingold and Malnik, directly or

indirectly, in connection with the purchase or sale of securities, by the use of means or

instrumentalities of interstate commerce, or of the mails, with scienter:

           (a) employed devices, schemes, or artifices to defraud;

           (b) made untrue statements of material fact or omitted to state material facts
               necessary in order to make the statements made,in the light ofthe circumstances
               under which they were made, not misleading; and


                                                   17
              Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 18 of 20




           (c) engaged in acts, practices, or courses of business which operated or would operate
               as a fraud or deceit upon other persons, including purchasers and sellers of
               securities.

       79.      By reason of the actions alleged herein, Feingold and Malnik violated and, unless

restrained and enjoined, will continue to violate Section 10(b) of the Exchange Act[15 U.S.C.

78j(b)] and Rule lOb-5 thereunder[17 C.F.R. § 240.1Ob-5].

                                SECOND CLAIM FOR RELIEF
             Violations ofSection 14(e) ofthe Exchange Act and Rule 14e-3 Thereunder

       80.      The Commission re-alleges and incorporates by reference Paragraphs 1 through

75 above as if they were fully set forth herein.

       81.      By engaging in the conduct described in above, Feingold and Malnik, prior to the

public announcement of tender offers to acquire Avanir, Pharmacyclics, and Hyperion, and after

a substantial step or steps to commence each ofthe tender offers had been taken, while in

possession of material information relating to the tender offers, which information they knew or

had reason to know was nonpublic and had been acquired directly or indirectly from the offering

company, the issuer, or any officer, director, partner, or employee, or other person acting on

behalf ofthe offering company or issuer, purchased or caused to be purchased or sold or caused

to be sold the securities sought or to be sought by such tender offers.

       82.      By reason ofthe actions alleged herein, Feingold and Malnik violated and, unless

restrained and enjoined, will continue to violate Section 14(e) ofthe Exchange Act[15 U.S.C. §

78n(e)] and Rule 14e-3 thereunder [17 C.F.R. § 240.14e-3].




                                                   I:
             Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 19 of 20



                                THIRD CLAIM FOR RELIEF
          Other Equitable Relief, Including Unjust Enrichment and Constructive Trust,
                                    Against ReliefDefendants

       83.     The Commission repeats and reincorporates by reference in the allegations in

paragraphs 1 through 75 above as if set forth fully herein.

       84.     Section 21(d)(5) ofthe Exchange Act[15 U.S.C. §78u(d)(5)] states: "In any

action or proceeding brought or instituted by the Commission under any provision ofthe

securities laws, the Commission may seek, and any Federal court may grant, any equitable relief

that may be appropriate or necessary for the benefit ofinvestors."

       85.     The Relief Defendants have received funds under circumstances dictating that, in

equity and good conscience, they should not be allowed to retain such funds.

       86.     As a result, the Relief Defendants are liable for unjust enrichment and should be

required to return their ill-gotten gains, in an amount to be determined by the Court.

                                    PRAYER FOR RELIEF

       WHEREFORE,the Commission respectfully requests that this Court enter a judgment:

                                                 I.
       Finding that Defendants Feingold and Malnik each violated Sections 10(b) and 14(e) of

the Exchange Act[15 U.S.C. §§ 78j(b), 78n(e)] and Rules lOb-5 and 14e-3 thereunder [17

C.F.R. §§ 240.1Ob-5, 240.14e-3];

                                                II.

       Permanently restraining and enjoining Defendants from violating Sections 10(b) and

14(e) ofthe Exchange Act[15 U.S.C. §§ 78j(b), 78(n)(e)] and Rules lOb-5 and 14e-3 thereunder

[17 C.F.R. §§ 240.1Ob-5, 240.14e-3];




                                                 19
            Case 1:20-cv-01881 Document 1 Filed 03/03/20 Page 20 of 20




                                                   III.

       Ordering each Defendant and Relief Defendant to disgorge, with prejudgment interest, all

ill-gotten gains or unjust enrichment derived from all actions alleged herein that occurred during

the applicable five-year statutes oflimitations;

                                                   IV.
       Ordering Defendants to pay civil monetary penalties pursuant to Section 21A ofthe

Exchange Act[15 U.S.C. § 78u-1];

                                                   V.

       Retaining jurisdiction over this action to implement and carry out the terms of all orders

and decrees that may be entered; and

                                                   VI.

       Granting such other and further relief as this Court may determine to be just and

appropriate.


Dated: March 3, 2020

                                       BV~                    '1


                                              ~iseph G. Sansone
                                             /Assunta Vivolo
                                              Caitlyn Campbell
                                              Michael D. Foster
                                              Rua M. Kelly
                                              U.S. Securities and Exchange Commission
                                              New York Regional Office
                                              200 Vesey Street, Suite 400
                                              New York, New York 10281-1022
                                             (617)-573-8941
                                              kellyru@sec.gov




                                                   20
